Exhibit 10.1

RESTRICTED STOCK AGREEMENT

 

UNDER THE

 

BNCCORP, INC. 2006 STOCK INCENTIVE PLAN

 

 

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
_______, 200_, by and between BNCCORP, INC. (“BNCCORP”) and _________ (“Award
Recipient”).

 

WHEREAS, BNCCORP maintains the 2006 Stock Incentive Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of BNCCORP (the
“Committee”) may, among other things, grant shares of BNCCORP common stock, $.01
par value per share (the “Common Stock”), to key employees of BNCCORP or its
subsidiaries (collectively, the “Company”) as the Committee may determine,
subject to terms, conditions, or restrictions as it may deem appropriate; and

 

WHEREAS, pursuant to the Plan, the Committee has awarded to Award Recipient
restricted shares of Common Stock on the terms and conditions specified herein.

 

NOW, THEREFORE, in consideration of the premises, it is hereby agreed with
respect to the shares of Restricted Stock as follows:

 

 

1.

 

 

AWARD OF SHARES

 

Upon the terms and conditions of the Plan and this Agreement, the Company as of
the date of this Agreement hereby awards to the Award Recipient
________restricted shares of Common Stock as a restricted stock award (the
“Restricted Stock”).

 

 

2.

 

 

AWARD RESTRICTIONS

 

2.1          The shares of Restricted Stock, including the right to vote the
Restricted Stock and to receive dividends thereon, may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered until such
time as such shares vest and the restrictions imposed thereon lapse, as provided
below.

 

2.2          The shares of Restricted Stock will vest and the restrictions
imposed thereon will lapse as follows: _____ shares (__%) on _______, 20__;
_______ shares (__%) on _____,20__; and ________ shares (__%) on _____,20__, if
the Award Recipient remains in the employ of the Company on the applicable
dates. Earlier vesting may occur under Section 2.3 below or upon a Change of
Control of BNCCORP under Section 13.10 of the Plan. The period during which the
restrictions imposed on shares of Restricted Stock by the Plan and this
Agreement are in effect is referred to herein as the “Restricted Period.” During
the Restricted Period, the Award Recipient shall be entitled to all rights of a
stockholder of BNCCORP, including the right to vote the shares and to receive
dividends.

 

2.3          All restrictions on the Restricted Stock shall immediately lapse
and the shares shall vest if: the Award Recipient (a) while he is employed by
the Company; (b) becomes disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Disability”), while he is employed
by the Company; or (c) retires from employment with the Company on or after
attaining the age of 65 or, if permitted by the Committee, upon the retirement
of the Award Recipient prior to attaining the age of 65 (“Retirement”). If the
Award Recipient’s employment with BNCCORP terminates for any reason other than
death, Disability or

 

 

 

-1-

 

--------------------------------------------------------------------------------



Retirement (except upon termination upon a Change of Control as provided in
Section 13.10 of the Plan), then all unvested Restricted Stock shall be
automatically forfeited.

 

 

3.

 

 

STOCK CERTIFICATES

 

3.1          Any stock certificates issued evidencing the Restricted Stock shall
be retained by BNCCORP until the termination of the Restricted Period. Any such
stock certificates shall contain the legend in the form specified in the Plan
restricting the transferability of the shares of Restricted Stock. If requested
by BNCCORP, the Award Recipient shall execute and deliver to BNCCORP a stock
power endorsed in blank by the Award Recipient.

 

3.2          At the end of the Restricted Period for any Restricted Stock,
BNCCORP shall cause a stock certificate without a restrictive legend with
respect to the vested Restricted Stock in the name of the Award Recipient or his
or her nominee. Upon receipt of such stock certificate, the Award Recipient is
free to hold or dispose of the shares represented by such certificate, subject
to applicable securities laws and BNCCORP’s insider trading policy.

 

 

4.

 

 

DIVIDENDS

 

Any dividends paid on shares of Restricted Stock shall be paid to the Award
Recipient.

 

 

5.

 

 

WITHHOLDING TAXES

 

At any time that an Award Recipient is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the lapse of restrictions on shares of Restricted Stock, the participant may,
subject to the Committee’s approval, satisfy this obligation in whole or in part
by electing to have the Company withhold shares of Common Stock having a value
equal to the amount required to be withheld (as determined under the Plan).

 

 

6.

 

 

ADDITIONAL CONDITIONS

 

Anything in this Agreement to the contrary notwithstanding, if at any time
BNCCORP further determines, in its sole discretion, that the listing,
registration or qualification (or any updating thereof) of the shares of Common
Stock issued or issuable pursuant hereto is necessary on any securities exchange
or under any federal or state securities law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the issuance of shares of Common Stock pursuant hereto, or
the removal or any restrictions imposed on such shares, such shares of Common
Stock shall not be issued, in whole or in part, or the restrictions thereon
removed, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
BNCCORP.

 

 

 

-2-

 

--------------------------------------------------------------------------------



 

7.

 

 

NO CONTRACT OF EMPLOYMENT INTENDED

 

Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.

 

 

8.

 

 

INCONSISTENT PROVISIONS

 

The shares of Restricted Stock granted hereby are subject to the provisions of
the Plan as in effect on the date hereof and as it may be amended. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.

 

                                          
                                                             

 

 

MISCELLANEOUS

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of North Dakota and shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators and
successors.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

BNCCORP, INC.

 

By:





Mark W. Sheffert, Chairman,

 

Compensation Committee

 

 

 

 







Award Recipient

 

 

 

 

 

 

 

-3-

 

 